Title: Wedensday [23 June].
From: Adams, Abigail
To: 


       Our ship dirty, ourselves sick. Went upon deck and sent the servants down to clean her up: very little attention is paid on Board this Ship to that first of virtues cleanliness. I wonder this necessary virtue was not ranked amongst those which are called Cardinel and Deified. I have often reflected upon the observation of my best Friend, that of all Beings a Lady at Sea was the most dissagreable. To which I will add an other. That I cannot conceive any inducement sufficient to carry a Lady upon the ocean, but that of going to a Good Husband and kind parent. With the best accommodations it will be dreadfull, to a Lady of any delicacy. All the Gentlemen endeavour to make every thing agreable as possible. But we are but poor company, so sick, and so tosst with the motion of the Ship, which is excessive dissagreable from being too tight, loaded partly with oil which leaks and adds to the flavour. You who have never tried the Sea can form no Idea of it. Our state room is about 8 foot square with a small grated window. In this room were 3 cabbins for 3 persons, between which one chair could stand. The door opened into the cabbin where the Gentlemen slept. We were obliged to keep open our Door or be suffocated and poisoned so that we only closed it, to undress, and dress and sometimes so sick that we fell from side, to side, in doing it. The first days Jobe was obliged to put on and take of our shoes as moveing a finger would set us going. He layd himself down by the side of our door and slept upon the trunks two nights. He is the favorite of the whole Ship. Poor Brisler is not yet come to himself.
      